 In the Matter of KNOX METAL PRODUCTS, INC., EMPLOYERandINTER-NATIONAL BROTHERHOOD OF BOILERMAKERS, IRON SHIP BUILDERS ANDHELPERS OF AMERICA, AFL, PETITIONERCase No.10-R-2573.-Decided June10, 1947Messrs. J. A. HutchinsonandJohn T.Cash,ofWaynesboro, Ga.,for the Employer.Mr. Cecil S. Massey,of Raleigh,N. C., andMr. L.A. Sox,of Savan-nah, Ga., for the Petitioner.Mr. Edmund J. Flynn,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Waynes-boro, Georgia, on April 11, 1947, before W. G. Stuart Sherman, hearingofficer.The hearing officer's rulings made at the hearing , are freefrom prejudicial error and are hereby affirmed. The Employermoved to dismiss the petition at the hearing.For the reasons appear-ing hereinafter, the motion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERKnoxMetal Products, Inc., a Georgia corporation, is engaged inthe manufacture of auto trailers and farm implements at its plant inWaynesboro, Georgia.During the 12-month period preceding thehearing, the Employer purchased raw materials, steel products, andrubber tires valued inexcess of$100,000, of which 90 percent wasshipped to it from points outside the State of Georgia.During thesame periodthe Employer sold finished products valued inexcess of$250,000, of which 75 percent was shipped to points outside the State.The Employer admits and we find that it is engagedin commercewithin the meaning of the National Labor Relations Act.74 N. L.R. B, No. 6.24 KNOX METAL PRODUCTS, INC.H. THE ORGANIZATION INVOLVED25The Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are in substantial agreement, and we find, that allproduction, maintenance, and construction 1 employees at the Em-ployer'sWaynesboro, Georgia, plant, including machinists, machinistapprentices,maintenancemechanics, millwrights, steamfitters, trailerassembly line employees (including welders), sheet metal shop em-ployees, tow motor and crane operators, paint shop employees (includ-ing paintersand helpers), stockroom employees, laborers, laboratoryemployees (including chemists and apprentices) ,2 and constructioncarpenters, electricians, welders, laborers and set-up men, but ex-cluding all office and clerical employees and all supervisory em-ployees 3 with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESThe Employer contends that no election should be directed at thistime because it does not have its anticipated full complement of em-1 These employees are engaged in constructionwork on twouncompletedbuildings ofthe Employer's plantInview of the fact that there is interchange between constructionand production employees,and inasmuch as theEmployer intends to retainsome of theconstructionemployees for production work,the inclusionof these construction employeesin the unitis in accordwith Boarddecisions.SeeMatter of Textron, Inc ,72 N L. R B.1422;Matter of SterlingSugars, Inc.,65 N. L. R B 1118, 1121 ,andMatterof PublicServiceCompany of Colorado,60 N. L R B. 109, 112-113'The laboratoryemployeestest the solutionsused for chrome plating.This is routinework for whichno previous academic or industrial experienceis required.SeeMatter ofUnited Chemical&Organic Products Division and Central Chemical DivisionofWilson& Co., Inc,63 N. L. R. B. 160, 1621 Including the plant manager, superintendent,foreman, and assistant foremen. 26DECISIONS OF NATIONALLABOR RELATIONS BOARDployees in the unit.The Employer asserts, in this connection, that itexpects to increase the number of its employees from the present totalof about 90 to 400, contingent upon the completion of 2 of its buildings,the acquisition of machinery and raw materials, and the successfulmarketing of several experimental products.The record discloses thatthe Employer's plant has been in production since June 1946, that ithas produced over 700 small auto trailers since that time, and thatduring the week preceding the hearing it produced 40 pick-up truckbodies on its assembly line.Thus, despite the fact that constructionof the Employer's main building is not wholly complete, it is apparentthat the Employer is producing for sale at least a limited amount ofits products .4In view of the fact that the present employee comple-ment is a representative anti substantial production group, and in viewof the uncertainty of the rate of expansion and of the time when afull complement will be reached, we shall direct an immediate electionin accordance with our usual policy in these cases.'However, in viewof the possible expansion of the appropriate unit, we shall entertainn new petition for an investigation and certification of representatives6 months from the date of any certification Ave may issue in the instantproceeding, upon proof (1) that the number of employees in the ap-propriate unit is more than double the number eligible to vote in theelection hereinafter directed; and (2) that the Petitioner represents asubstantial number of employees in the expanded appropriate unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Knox Metal Products, Inc.,Waynesboro, Georgia, an election by secret ballot shall be conductedns early as possible, but not later than thirty (30) clays from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this hatter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or on4Nofing this current production,we find no met it in the Employer's additional conten-tion that the large turnover among its employees makes a piesent election inappropriateSeeMatter of Adler Metal Products Corp.67 N. L. R B 328, 330iMatter of Textron, Iuc,72 N L R B. 1422Matter of International Haroester Com-pany(Evansville Works),71N. L.R. B 680;Matter of Salisbury Axle Division,SpicerManufacturing Corporation,69 N L. R. B. 658, 661. KNOX METAL PRODUCTS, INC.27vacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether" or not they desire to berepresented by International Brotherhood of Boilermakers, Iron ShipBuilders and Helpers of America, AFL, for the purposes of collectivebargaining.CHAIRMAN HERZOG took no part in the consideration of the above-Decision and Direction of Election.